PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage. Several issues were raised, but, with one exception, we affirm.1 Appellee acknowledges there is no record basis for inclusion of appellant’s per diem pay as income. We reject appel-lee’s argument that the error is de minim-is. Accordingly, we remand to the lower court for recalculation of child support and alimony using the correct income figure.
AFFIRMED in part; REVERSED in part and REMANDED.
PETERSON, GRIFFIN and PLEUS, JJ., concur.

. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).